Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Drawings
Applicant’s response filed on 04/20/2022, overcome the previously raised Drawing Objections, as such, the drawings filed on 04/09/2020 are acceptable.  

Response to Amendment
Applicant’s response filed on 04/20/2022, overcomes the previously raised Drawing Objections and Objections to the Specification. Additionally, the amendment to the claims overcome the previously raised 112b rejections and the incorporation of previously indicated allowable subject matter to the independent claims overcomes the prior art of record. However, the Office notes that the amendment to claim 11 introduces a 112b rejection with the recitation of “a valve stem” in L5 which causes issues with the previously recited “a stem” in L2. To expedite prosecution, the examiner proposed fix the 112b issue via examiner’s amendment. Attorney Floyd [74438] authorized the examiner’s amendment, thus placing the application in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholaus Floyd on 04/25/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim):
IN THE CLAIMS:

Claim 11 (Currently Amended). A method for actuating an end-member comprising: 
providing a housing comprising a spring, a valve stem comprising the end-member, and a spring plate, the spring plate forming a restriction for the spring within the housing[[;]], wherein the valve stem is capable of independent movement from the spring plate; 
retaining, using a brake member, the spring plate in one or more positions;

and
enabling, using gears associated with a motor, a first movement for the spring plate and a second movement for the valve stem, at least one of the first movement or the second movement enabling the actuating of the end-member in one or more different positions for the end-member.

***Only claim 11 is being amended, all the other pending claims are to remain as filed in the response filed on 04/20/2022. Claim 11 is being amended to overcome a 112b issue with the double recitation of “a stem” and “a valve stem”.*** 
 
Allowable Subject Matter
Claims 1-2, 4, 6-12 and 14-20 (17 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Hoang (US 10,533,667) and Akkerman (US 5,195,721). Hoang teaches of a shear type gate valve comprising at least a "shearing component" or blade capable of severing a wireline when the gate is moved to the closed position similar to a key feature of the claimed invention. Akkerman teaches of fail-safe actuator for a gate valve comprising at least a spring for holding the actuator in the "ready" position, gears and motors to linearly move the gate valve and at least "brake system" for engaging or releasing the gate during a fail-safe situation similar to applicant's general invention. However, notice that Hoang fails to disclose any particular feature of the actuator and Akkerman fails to disclose the particular features and functions related to the brake controller (118), the valve stem (110), the drive rod (108), the spring plate (106) and at least one anti-rotation member (104) as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the apparatus 102/302 and/or the method of actuating an end-member (416) as claimed in claims 1-2, 4, 6-12 and 14-20 and as shown in at least Fig. 1 and 3 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753